ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 12 INSURED BOND NUMBER Investment Managers Series Trust 07873112B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE December 3, 2012 to December 3, 2013 /S/ Joseph R. Costello In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following as of the effective date indicated: FUND NAME EFFECTIVE DATE oGratry International Growth Fund June 28, 2013 oOak Ridge Dividend Growth Fund June 28, 2013 oOak Ridge Growth Opportunity Fund June 28, 2013 oWCM Focused Global Growth Fund June 28, 2013 oWCM Focused Emerging Markets Fund June 28, 2013 oEuroPac Gold Fund July 18, 2013 oSegall Bryant & Hamill All Cap Fund July 31, 2013 oSegall Bryant & Hamill Small Cap Value Fund, each a series of: Investment Managers Series Trust July 31, 2013 Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, provisions, agreements or limitations of this policy other than as above stated. RN 1.1-00 (1/02) ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 13 INSURED BOND NUMBER Investment Managers Series Trust 07873112B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE October 4, 2013 December 3, 2012 to December 3, 2013 /S/ Joseph R. Costello In consideration of the premium charged for this Bond, and notwithstanding Item 1 of the Declarations, Name of Insured, or any other Rider to this Bond, it is hereby understood and agreed that the following shall not be Insureds under this Bond: o SGA Global Growth Fund, a series of: Investment Managers Series Trust Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. RN2.0-00 (1/02) RATIFICATION OF FIDELITY BOND RIDERS RESOLVED, that Riders 12 and 13 for the current fidelity bond issued by ICI Mutual Insurance Company to include all the new series that commenced operations during the policy period is hereby approved; and FURTHER RESOLVED, that the Secretary or Assistant Secretary of the Trust be, and hereby is directed to make the filings and give notices required by Rule 17g-1 under the Investment Company Act of 1940; and FURTHER RESOLVED, that the officers of each Fund, be and hereby, are authorized to execute and deliver such documents as may be required to effectuate the foregoing resolutions, to pay any premium as may from time to time be required, and to take such further action as may be required by applicable laws, rules or regulations in connection with implementing any of the foregoing resolutions. Investment Managers Series Trust Rule 17g-1(g)(1) There was no additional premium for the addition of Rider Nos. 12 and 13.The Policy period for Rider Nos. 12 and 13 is effective through December 3, 2013.
